Case 4:15-cr-20767-TGB-MJH ECF No. 63, PageID.461 Filed 01/19/21 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


ERIC WESLEY SARGENT,                       4:15-CR-20767-TGB-MJH-1

                    Petitioner,

      vs.                                 ORDER DENYING MOTION
                                           FOR COMPASSIONATE
UNITED STATES OF AMERICA,                  RELEASE (ECF NO. 62)

                    Respondent.


      Petitioner Eric W. Sargent has filed a Motion for Compassionate

Release. ECF No. 62. This is a pro se filing and must be construed

liberally. Hahn v. Star Bank, 190 F.3d 708, 715 (6th Cir.1999). In his

motion, Mr. Sargent outlines the conditions at Allenwood Federal Prison

Camp, his fear of contracting COVID-19 while incarcerated, the time left

on his sentence, and ultimately requests a modification of his term of

imprisonment through immediate release. ECF No. 62, PageID.458 (“I

am asking that you please help me get out and grant me immediate

release or compassionate release.”). Given this information, the Court

will treat this motion as requesting release under 18 U.S.C. §

3582(c)(1)(A)(i).
      While the Court is concerned about Mr. Sargent’s allegations

regarding the conditions of the facility in which he is currently housed,

because the petition fails to provide sufficient information to allow the
                                     1
Case 4:15-cr-20767-TGB-MJH ECF No. 63, PageID.462 Filed 01/19/21 Page 2 of 5




Court to determine whether there is any basis under § 3582(c)(1)(A)(i)

that would support release, the motion will be denied without prejudice.

This means Mr. Sargent may file his motion again provided that he

include specific and detailed information in support of his request—such

as by providing medical records—that provides the reasons why he

believes he is eligible for compassionate release.

     Courts may grant a motion for compassionate release and reduce a

petitioner’s sentence only if the conditions laid out in 18 U.S.C. §

3582(c)(1)(A)(i) are met. This statute allows either the Bureau of Prisons

to make the motion or a defendant to do so on his or her own behalf. If a
defendant is going to make the motion, however, a court can only consider

the motion if the following two conditions are met:

     (1) The defendant must have “fully exhausted all administrative
          rights to appeal a failure of the Bureau of Prisons to bring a

          motion” on their behalf. U.S.C. § 3582(c)(1)(A). This means the

          defendant must first ask the warden of their facility to

          recommend a compassionate release motion for them. If the

          request is denied, the defendant must make any appeals that

          are allowed under Bureau of Prisons policy in order to “fully
          exhaust” their rights of appeal. If the defendant’s request and

          all appeals are denied, this condition is met. Alternatively, this

          condition can be met if a defendant files a request with their



                                     2
Case 4:15-cr-20767-TGB-MJH ECF No. 63, PageID.463 Filed 01/19/21 Page 3 of 5




         warden and does not receive a response within thirty days.

         United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020).

     (2) The defendant must have “extraordinary and compelling

         reasons” to justify a reduction in their term of imprisonment.

         Recently, the Sixth Circuit Court of Appeals indicated that

         when a defendant files his or her own motion for compassionate

         release, judges have full discretion to determine what counts as

         “extraordinary and compelling.” United States v. Jones, 980 f.2d

         1098, 1109 (6th Cir. 2020). However, there are several

         categories of extraordinary and compelling reasons set out in
         United States Sentencing Commission Guidelines that would

         generally qualify. These reasons include serious medical

         concerns, the age of the defendant (if they are over sixty-five
         years   old   and   meet    certain   other   conditions),   family

         circumstances, or other reasons. See generally United States

         Sentencing Commission, Guidelines Manual, § 1B1.13 (Nov.

         2018), attached.

     Here, Mr. Sargent has not provided sufficient information to

demonstrate that he has exhausted his administrative rights to appeal:

it is unclear whether he has asked his warden for compassionate release.

While Mr. Sargent says he “tried to apply for the Care Act but was

denied,” it is not clear to whom or when he applied and the record does

not contain any materials regarding requests for release. ECF No. 62,

                                     3
Case 4:15-cr-20767-TGB-MJH ECF No. 63, PageID.464 Filed 01/19/21 Page 4 of 5




PageID.458. Because the Court does not have any evidence that Mr.

Sargent has met the exhaustion requirement, his petition will be denied.

     Mr. Sargent has also not provided any information regarding the

key factor under (2) to be considered: his medical condition, medical

concerns, or other information that might qualify as “extraordinary and

compelling” circumstances. He needs to provide the Court with

information indicating that his health conditions are such that he is

particularly susceptible to the potentially dangerous consequences of

contracting COVID-19, or some other evidence showing that his

circumstances are “extraordinary and compelling.” Again, while the
Court acknowledges Mr. Sargent’s concerns regarding the spread of

COVID-19 in Allenwood, without such information, the Court has no way

of determining whether Mr. Sargent meets the standard for granting
compassionate release.




                                     4
Case 4:15-cr-20767-TGB-MJH ECF No. 63, PageID.465 Filed 01/19/21 Page 5 of 5




                             CONCLUSION

     For these reasons, the Court hereby DENIES WITHOUT

PREJUDICE Petitioner’s motion for compassionate release (ECF No.

62). If Mr. Sargent wishes to do so, he can re-file his motion with a fuller

explanation of his eligibility for compassionate release and proof of

exhaustion, and the Court will evaluate his request accordingly.

   SO ORDERED.


Dated: January 19, 2021       s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                                     5
